Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
As per the instant Application having Application number 16/894,180, the examiner acknowledges the applicant's submission of the amendment dated 2/3/2022.  Claims 1, 7-8, 14-17 and 20 have been amended and claims 6, 15-16 and 23 have been canceled. Claims 1-5, 7-14, 17-22 and 24-25 are pending. 
The amendments to the Specification filed on 2/3/2022 has been entered.

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-5, 7-14, 17-22 and 24-25 are considered as allowable subject matter. 
The closest prior art of record, Amberg et al. (US 2015/0071021) teaches:
“reading column M from the memory system may require processor 118 (FIG. 1) to assign addresses for each of memory chips 110 (FIG. 1). For example, memory chip C may receive the address (M+C) mod (the number of rows in the matrix). Then, the data may be read from each of memory chips 110 (FIG. 1) at these corresponding addresses (which include starting addresses for each column).” (par. 0040). 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 2/3/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the reference noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “determine a plurality of die offsets based on a logical column number of a data cluster of a logical matrix; determine a base address based on the logical column number; program a plurality of dies of the column-addressable memory with the plurality of die offsets, wherein each of the dies of the plurality of dies is programmed with a corresponding die offset based on the logical column number; and read logical column data of the data cluster from the column-addressable memory in response to programming of the plurality of dies, wherein to read the logical column data comprises, for each die of the plurality of dies, to: add,  the corresponding die offset to the base address, initialize an internal address counter with the base address, read a column of the die at the internal address counter plus the corresponding die offset programmed to the die, and increment the internal address counter subject to a modulo limit in response to reading the column.”
Independent claim 8 is allowed for the reasons indicated above with respect to claim 1.
The reasons for allowance of claim 14 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 2/3/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the reference noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “a column-addressable memory comprising a plurality of command/address buses, wherein each command/address bus is coupled to a die of a column-addressable memory; and circuitry connected to the column-addressable memory, wherein the circuitry is to: determine a plurality of logical columns of a data cluster of a logical matrix, determine a starting address for each of the plurality of logical columns, issue a column read for each of the logical columns at a corresponding starting address via a corresponding command/address bus of the plurality of command/address buses, read logical column data of the data cluster from the column-addressable memory in response to issuance of the column read, including, for each die of the column- addressable memory, to: initialize an internal address counter with the corresponding starting address received via the corresponding command/address bus, read a column of the die at the internal address counter, and increment the internal address counter subject to a modulo limit in response to a read of the column.”
Independent claim 20 is allowed for the reasons indicated above with respect to claim 14.
	Dependent claims 2-5, 7, 9-13, 17-19, 21-22 and 24-25 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



February 17, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135